         Case 1:16-cv-01369-VSB Document 105 Filed 12/22/20 Page 1 of 1

                               HELEN F. DALTON & ASSOCIATES, P.C.
                                                ATTORNEYS AT LAW
                               80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415
                                       Tel. (718) 263-9591 Fax. (718) 263-9598




                                                                              December 22, 2020

Via ECF
Hon. Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square, Courtroom 518
New York, NY 10007

               Re: Miranda, et al. v. Grace Farms, Inc. d/b/a City Café, et al.
                   Docket No.: 16-CV-1369 (VSB)

Dear Judge Broderick:

         Our office represents the Miranda Plaintiffs in the above-referenced matter and we submit
this letter jointly with Defendants to provide the Court a copy of the revised settlement agreement
pursuant to the telephonic status conference held on October 23, 2020. The revised settlement
agreement is attached hereto as Exhibit 1.

         Pursuant to that conference, counsel for the parties have corrected the typo that previously
appeared in Paragraph 2(c) of the settlement agreement (on page 4) and counsel for both parties have
initialed on behalf of their respective clients. The settlement agreement remains unchanged in all other
respects. In light of this revision and based on the Court’s representations during the above telephonic
status conference, the parties respectfully ask that the revised settlement agreement be approved in its
entirety.

       We thank the Court for its consideration and remain available to provide any additional
information.


                                                               Respectfully submitted,


                                                               _______________________
                                                               James O’Donnell, Esq.
                                                               Roman Avshalumov, Esq.
